DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medwick et al. (US 2016/0223729) as evidenced by Ding et al. (US 2014/0272353). 
	Medwick et al. discloses a coated article having a functional coating applied thereto.  See the abstract.  Samples 2-5 have a layer structure that anticipates the structure of instant claims 1-12 and 14-20.  See table 1.  Please note the “comprising” transitional phrase allows for additional unclaimed layers (MPEP 2111.03), and the “over at least a portion” claim language does not require direct contact of the relevant layers in view of the broadest reasonable interpretation of the phrase.  
Claims 1-3 recite RgL* values.  RgL* means the glass side (as opposed to the coating side) reflectance of the coated article.  See, e.g., Table 1 of US 2014/0272353.  Samples 2-5 have a reflected exterior L* (i.e., RgL*) between 35 and 55 (claim 1), between 42 and 55 (claim 2) and between 42 and 52 (claim 3).  See paragraph [0160] and Table 2.
Further as to claims 15-17, samples 2-5 have total thicknesses of the second and third silver layers (corresponding to the claimed first and second metallic layers) of 1.7 nm + 10.1 nm = 11.8 nm (sample 2); 2.7 nm + 9.0 nm = 11.7 nm (sample 3); 11.6 nm + 1.7 nm = 13.3 nm (sample 4); and 11.8 nm + 2.7 nm = 14.5 nm (sample 5) which are between 10 and 30 nm (claim 15), between 10 and 22 nm (claim 16) and between 10 and 18 nm (claim 17).  See Table 1.
The table below relates the structure of samples 2-5 and how the layers/films anticipate the relevant claims.
Relevant claims
Glass
 
 
1,6,7,15,19,20
zinc stannate
Portion of first dielectric layer
First film of first dielectric

zinc oxide

Second film of first dielectric
 
Ag
 
 
 
Ti(Ox)
 
 
 
zinc oxide
 
 
 
zinc stannate
 
 
1,8,15,20
zinc oxide
Portion of first dielectric layer
Seed film
1,4,5,15,18,20
Ag 
First metallic layer
 
1,14, 15,20
Ti 
First primer layer
 
1,9,10,15,19,20
zinc oxide
Second dielectric layer
First film of second dielectric layer

zinc stannate

Second film of second dielectric

zinc oxide

Seed film or third film
1,4,5,15,18,20
Ag
Second metallic layer
 
1,14,15,20
Ti
Second primer layer
 
1,11,15,19,20
zinc oxide
Third dielectric layer
First film of third dielectric layer

zinc stannate

Second film of third dielectric layer
 
zinc oxide
 
 
 
Ag
 
 
 
Ti
 
 
 
zinc oxide
 
 
 
zinc stannate
 
 
12
titania
Protective layer
 


	Further as to claim 14, samples 2-5 contain titanium as the first and second primer layer.  The primer layers oxidize.  See paragraph [0067].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Medwick et al. (US 2016/0223729) as applied to claims 1 and 12 and further in view of Finley et al. (US 2005/0258030).
Samples 2-5 anticipate claims 1 and 12 for the reasons recited above.  The cited examples employ titania as the protective layer, and therefore, fail to include silicon aluminum oxide or titanium aluminum oxide as the protective coating.  Finley et al. discloses that the protective layer may be a metal oxide.  See paragraph [0130].
Finley et al. discloses that titanium aluminum nitride, oxide or oxynitride layers are useful as protective coatings for coating stacks.  See paragraph [0049], [0075].  
It would have been obvious to one of ordinary skill in the art at the time of filing to have employed a titanium aluminum nitride, oxide or oxynitride layer as the protective layer of Medwick et al. because the titanium aluminum nitride, oxide or oxynitride layer of Finley et al. protects the coating stack from mechanical wear or chemical attack.  See paragraph [0049].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784